       Case 2:21-cv-00183-SM-MBN Document 39 Filed 05/10/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    IN RE: HENRY L. KLEIN                                                CIVIL ACTION

                                                                         NO. 21-183

                                                                         SECTION: “E” (5)



                                                ORDER

        Before the Court is a Partial Motion to Dismiss pursuant to Federal Rule of

Bankruptcy Procedure 8013 filed by Appellee Girod LoanCo, LLC (“Girod”).1

        Appellant is appealing two orders of the Bankruptcy Court: (1) an automatic stay

imposed under 11 U.S.C. § 362(a) dated January 18, 2021,2 and (2) a Bankruptcy Court

Order dated January 19, 2021 holding in abeyance Appellant’s objection to Girod’s Proof

of Claim.3 Girod seeks a dismissal of the appeal of the second order.4

        During a hearing on January 6, 2021 on Appellant’s objection to Girod’s Proof of

Claim, the Bankruptcy Court ordered Appellant’s objection to be held in abeyance until

the Louisiana Supreme Court adjudicated or otherwise dealt with three pending writ

applications filed on behalf of the Debtor Regina Heisler (the “Abeyance Order”).5 At the

hearing, Appellant agreed with the Bankruptcy Court that his objection to Girod’s Proof

of Claim should be held in abeyance pending the Louisiana Supreme Court’s

consideration of related matters.6 On January 19, 2021, the Bankruptcy Court signed the



1 R. Doc. 35. Appellant Henry L. Klein opposes the motion. R. Doc. 38.
2 R. Doc. 1-2.
3 R. Doc. 1-3.
4 R. Doc. 35-1 at 3.
5 In re: Regina Berglass Heisler, No. 20-11509 (Bankr. E.D. La.) (herein referred to as the “Heisler

Bankruptcy Action”), ECF. No. 163 at 22:17-27:11. Appellant had filed an objection to Girod’s Proof of Claim
in the Bankruptcy Court on November 20, 2020. Heisler Bankruptcy Action, ECF No. 116.
6 R. Doc. 35-1. See Heisler Action, ECF No. 163 at 26:7-27:14.



                                                     1
        Case 2:21-cv-00183-SM-MBN Document 39 Filed 05/10/21 Page 2 of 4




Abeyance Order.7 On January 20, 2021, the Louisiana Supreme Court denied all three

certiorari writ applications.8 On January 28, 2021, Appellant filed his appeal of the

Abeyance Order in this Court.9 On January 29, 2021, the Bankruptcy Court sua sponte

set Appellant’s objection to the Proof of Claim for a hearing—effectively vacating the

Abeyance Order.10

        Courts in the Fifth Circuit apply the “person aggrieved” test to determine a party’s

standing to appeal an order of a bankruptcy Court.11 An appellant qualifies as a “person

aggrieved” if he was “directly and adversely affected pecuniarily by the order of the

bankruptcy court.”12 For the sake of judicial economy and efficiency, “prerequisites for

being a ‘party aggrieved’ are attendance and objection at a bankruptcy court

proceeding.”13 Appellant is not a person aggrieved for the purposes of this appeal. In fact,

he agreed with the Bankruptcy’s Court Abeyance Order:

        MR. KLEIN: So why not let the Supreme Court rule? Girod LoanCo –
        THE COURT: Well –
        MR. KLEIN: -- doesn't need money.
        THE COURT: The -- we've –
        MR. KLEIN: They're $111 million, billion.



7 Heisler Action, ECF No. 174 (“After consideration of the filings, the record, the applicable legal authority,
and the representations of counsel and parties in interest, IT IS ORDERED that the Objection to Girod’s
Claim is HELD IN ABEYANCE pending the Louisiana Supreme Court’s ruling on the three (3) writs before
it filed by the Debtor.”).
8 Heisler Bankruptcy Action, ECF No. 207. This notice included the January 20, 2021 writ denials by the

Louisiana Supreme Court styled as Regina B. Heisler vs. Girod LoanCo, LLC. and under docket numbers
2020-CC-0624, 2020-CC-1130, and 2020-CC-1324.
9 R. Doc. 1.
10 Heisler Bankruptcy Action, ECF No. 189.
11 In re Coho Energy, Inc., 395 F.3d 198, 202 (5th Cir. 2004) (citing Rohm & Hass Tex., Inc. v. Ortiz Bros.

Insulation, Inc., 32 F.3d 205, 210 n.18).
12 Id. (quoting In re Fondiller, 707 F.2d 441, 443 (9th Cir. 1983). See In re San Juan Hotel, 809 F.2d 151,

154 (5th Cir. 1987) (“litigant qualifies as a ‘person aggrieved’ if the order diminishes his property, increases
his burdens, or impairs his rights.”).
13 In re Camp Arrowhead, Ltd., 451 B.R. 678, 693 (Bankr. W.D. Tex. Mar. 21, 2011) (“These requirements

reflect the need for economy and efficiency in the bankruptcy system. If a party fails to appear at a hearing
or object to a motion or proceeding, it cannot expect or implore the bankruptcy court to address the issues
raised by the motion or proceeding for a second time.”).

                                                       2
        Case 2:21-cv-00183-SM-MBN Document 39 Filed 05/10/21 Page 3 of 4




        THE COURT: Listen, we've already lifted the stay to allow the Louisiana
        Supreme Court to rule on all of these. So now I'm, I'm looking at your
        objection to Girod's claim and wondering why it shouldn't be stayed when
        the state court proceedings and the writs are going forward.
        MR. KLEIN: It, it should be stayed.
        THE COURT: All right. MR. KLEIN: I mean, Girod –
        THE COURT: That's perfect.
        MR. KLEIN: It should be stayed.
        THE COURT: Okay. I understand now. All right. Mr. Lockridge, do you have
        anything to say?
        MR. LOCKRIDGE: Your Honor, I don't, I don't have anything to, to add to
        that. I would -- a stay or a dismissal without prejudice to refiling after the
        Supreme Court rules would seem appropriate.
        THE COURT: Okay. What I'll do is I'll just hold the objection. You have filed
        -- Girod filed a response. It is a contested matter, but I'm going to hold it in
        abeyance pending the outcome of the various writs that are at the Supreme
        Court.
        MR. KLEIN: Thank you, your Honor.
        THE COURT: All right.14

Appellant lacks standing to appeal the Abeyance Order because he is not a person

aggrieved.15

        Under 28 U.S.C. § 158, this Court has the jurisdiction to hear appeals from “final

judgments, orders, and decrees.”16 The Court cannot grant Appellant any relief on the

Abeyance Order beyond what has already been granted by the Bankruptcy Court when it

reinstated Appellant’s objection to Girod’s Proof of Claim. Because there is no live case or




14 Heisler Action, ECF No. 163 at 26:7-27:14.
15 On February 24, 2021, the Bankruptcy Court held oral argument on Appellant’s underlying objection to
the Proof of Claim. The Bankruptcy Court ultimately overruled the objection. Heisler Bankruptcy Action,
ECF No. 222. On March 2, 2021, Appellant filed an ex parte motion to vacate the Bankruptcy Court’s
February 24, 2021 oral order. Heisler Bankruptcy Action, ECF No. 227. On March 24, 2021, the Bankruptcy
Court granted Appellant’s motion to vacate its ruling on the objection and to hold it in abeyance for a second
time until the United States Supreme Court rules on Appellant’s Petition for Certiorari. Heisler Bankruptcy
Action, ECF No. 276 (“The Ex Parte Motion to Vacate Oral Ruling on Objection to Claim No. 3 of Girod
Loanco, LLC is GRANTED and the Court will reinstate the objection to claim to claim no. 3.”). The March
29, 2021 abeyance order is not currently on appeal.
16 The Court may consider appeals of interlocutory orders and decrees, but only when leave of the court is

granted.

                                                      3
       Case 2:21-cv-00183-SM-MBN Document 39 Filed 05/10/21 Page 4 of 4




controversy on which this Court may render effectual relief whatever, the appeal of the

Abeyance Order must be dismissed as moot.17

       IT IS HEREBY ORDERED that Girod LoanCo, LLC’s Partial Motion to

Dismiss18 is GRANTED.19 Appellant’s appeal of the Bankruptcy Court Order dated

January 19, 2021 holding in abeyance Appellant’s objection to Girod’s Proof of Claim is

dismissed.

       New Orleans, Louisiana, this 10th day of May, 2021.



                                                ________________________________
                                                         SUSIE MORGAN
                                                  UNITED STATES DISTRICT JUDGE




17 See In re Armstrong, 292 B.R. 678, 685-86 (10th Cir. BAP 2003).
18 R. Doc. 35.
19 Because this is only a partial motion to dismiss, Appellant’s appeal of the Bankruptcy Court’s “Order

Granting Relief from Automatic Stay” entered on January 19, 2021 remains pending before this Court. See
R. Doc. 1.

                                                   4
